Name: Decision of the European Parliament of 5 May 2010 on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section VI Ã¢  European Economic and Social Committee
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service; NA
 Date Published: 2010-09-25

 25.9.2010 EN Official Journal of the European Union L 252/93 DECISION OF THE EUROPEAN PARLIAMENT of 5 May 2010 on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section VI  European Economic and Social Committee (2010/502/EU) THE EUROPEAN PARLIAMENT, having regard to the European Union general budget for the financial year 2008 (1), having regard to the final annual accounts of the European Communities for the financial year 2008  Volume I (C7-0177/2009) (2), having regard to the European Economic and Social Committees annual report to the discharge authority on internal audits carried out in 2008, having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2008, together with the institutions replies (3), having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (4), having regard to Article 272(10) and Articles 274, 275 and 276 of the EC Treaty and Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof, having regard to Rule 77 of, and Annex VI to, its Rules of Procedure, having regard to the report of the Committee on Budgetary Control (A7-0080/2010), 1. Grants the European Economic and Social Committees Secretary-General discharge in respect of the implementation of its budget for the financial year 2008; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ L 71, 14.3.2008. (2) OJ C 273, 13.11.2009, p. 1. (3) OJ C 269, 10.11.2009, p. 1. (4) OJ C 273, 13.11.2009, p. 122. (5) OJ L 248, 16.9.2002, p. 1.